Case o-20-/524s5-aSt DOoCe Filed 10/25/20 Entered LOf2a/20 LO0icciso

ma in this information to identify the case: -,

 

, United States Bankruptcy Court for the:

_ Eastern istrict or New York
Eastem mew YOrK

LY Check if this is an
amended filing

- Case number (if known): Chapter 1 1

 

Official Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known), For more information, a Separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name Instyle Home Renovations LLC

N/A

2. All other names debtor used
in the last 6 years

 

 

Include any assumed names,

 

trade names, and doing business

 

43 names

 

3. Debtor's federal Employer XX-XXXXXXX

 

 

 

 

 

 

4, Debtor's address Principal place of business Mailing address, if different from principal piace
of business
69 silver Street N/A
Number Street Number Street
P.O. Box
Eimont NY 11003
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

 

 

 

 

 

 

Nassau
County SAM E
Number Stresi
City State ZIP Gode
5. Debtor's website (URL) www.instylereno.com

 

Offictal Form 201 Voluntary Petition for Non-Individuats Filing for Bankruptcy page 1
Case o-20-/524s5-aSt DOoCe Filed 10/25/20 Entered LOf2a/20 LO0icciso

Debtor

Name

6 Type of debtor

INSTYLE HOME RENOVATIONS, LLC Case number (i acun)

[at Corporation {including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
| Partnership {excluding LLP)
CI Other, Specify:

 

 

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor whe is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

A. Check ane:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A}}
LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(57B))
L) Railroad (as defined in 11 U.S.C. § 101(44)}

LY Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) Clearing Bank (as defined in 11 U.S.C. § 781(3))

tal None of the above

B. Check ail that apply:

Q) Tax-exempt entity (as described in 26 U.S.C. § 501)

CJ investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)
C] Investment advisor (as defined in 15 U.S.C. § 80b-2(a}(11})

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Avww.uscourts.gov/four-digit-nalional-association-naics-codes .

Check one:

LI Chapter 7
L) Chapter 9
= Chapter 11. Check all that apply.

l) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate nencontingent liquidated debts {excluding debts owed to insiders or
affiliates) are less than $2,725,628. if this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 ULS.C. § 1116(1}(B).

The debtor is a debior as defined in 11 U.S.C. § 1182(7), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affillates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. if this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flaw statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

CL} A plan is being filed with this petition.

Ll Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126{b).

QC) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Aflachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A} with this form.

L) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

Cl Chapter 12 se senenes tenor

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case o-20-/524s5-aSt DOoCe Filed 10/25/20 Entered LOf2a/20 LO0icciso

INSTYLE HOME RENOVATIONS LLC case number wana

Name

Debtor

 

9. Were prior bankruptcy cases No
filed by or against the debtor

 

 

 

 

 

within the last 8 years? Ol Yes. District When Case number
MM/ DDS YYYY

If more than 2 cases, attach a .

separate list, District When Gase number
MM/ DDI YYYY

40. Are any bankruptcy cases No

pending or being filed by a

business partner or an Cl Yes. Debtor Relationship

affiliate of the debtor? District When

 

List ali cases. If more than 1, MM / DD fYYYY

attach a separate list. Case number, if known

 

11. Why is the case filed In this Check ail that apply:

district?
[) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the cate of this peition or for a longer part of such 180 days than in any other
district.

Cd A bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own orhave (]No

possession of any real QC) Yes. Answer below for each property ihat needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check aif that apply.)

attention?

CD it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

CI It needs to be physically secured or protected from the weather.

CI It inciudes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

CL) other

 

 

Where is the property?
Number Street

 

 

City State ZIP Code

Is the property insured?

L) No

LI] Yes. Insurance agency

 

Contact name

 

Phone

 

az Statistical and administrative information

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case o-2U0-/5249-aSsl

INSTYLE HOME RENOVATIONS LLC

Debtor

Name

13. Debtor's estimation of
available funds

Cheek one:

LJ Funds will be available for distribution to unsecured creditors.

Case number fimown)

Doce Funed LOjes/2zQO Entered 10/25/20 LU eciso

@) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

CJ 25,001-50,000

 

; f] 1-49 L} 1,000-5,000
14, esas number of D1 50-9 CQ) 5,001-10,000 1) 50,001-109,000
crealtor Q 100-199 © 10,001-25,000 (2 More than 100,000
L) 200-999
©) $0-$50,000 Q $1,000,001-$10 mitiion F $500,000,001-$1 billion

15. Estimated assets

16. Estimated liabilities

CL] $50,007-$100,000
f=) $100,001-3500,000
©) $500,001-$1 million

CL) $0-$50,000

(J $50,001-$100,000
tal $100,001-$500,000
EJ $500,001-$1 million

LE $10,000,001-$50 million
L) $50,000,001-8100 million
L) $100,000,001-$500 million

LJ $1,000,004-$10 million

QC) $70,900,001-$50 million
L} $50,000,001-$100 million
LJ $100,000,¢01-$500 million

C) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LY More than $50 billion

L) $500,000,001-$1 billion

LY $1,000,000,001-$10 biltion
LY $10,000,000,001-$50 billion
[J More than $50 billion

 

| Request for Relief, Declaration, and Signatures

 

WARNING — Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debior

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

petition.
| have been authorized to file this petition on behalf of the debior.

[ have examined the information in this petition and have a reasonable belief that the information is true and

correct.

] declare under penaity of perjury that the foregoing is true and correct.

   

Executed on

x

Signatutdef authorized representative of debior

Mario Maria

Printed name

Title Managing Member

 

Official Form 201 Votuntary Petition for Non-Individuals Filing for Bankruptcy , page 4
Case o-20-/524s5-aSt DOoCe Filed 10/25/20 Entered LOf2a/20 LO0icciso

 

 

 

 

Debtor INSTYLE HOME RENOVATIONS LLC Case number orxnowm
Name
18. Signature of attorney Xx BALL KA. Date 09 282090
Signature of attorney for debtor MM /DD /YYYY

Randall K. Malone, Esq.

Printed name

Manners & Malone, PLLC

Firm name

 

 

 

 

 

950 Jericho Turnpike
Number Street .
Westbury NY 11590
City State ZIP Code
516-942-3900 randy@mannersmalone.com
Contact phone , Email address
2765931 NY
Bar number State

 

Official Ferm 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
